Exhibit CHANGE OF CONTROL EMPLOYMENT AGREEMENT AGREEMENT by and between Beazer Homes USA, Inc., a Delaware corporation (the "Company") and MICHAEL R. DOUGLAS (the "Executive"), dated as of the 1st day of May, 2007. The Board of Directors of the Company (the "Board"), has determined that it is in the best interests of the Company and its shareholders to assure that the Company will have the continued dedication of the Executive, notwithstanding the possibility, threat or occurrence of a Change of Control (as defined below) of the Company.
